Citation Nr: 1228916	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  10-13 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for residuals of a left knee injury.

2.  Entitlement to service connection for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant 




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1950 to December 1954.  
This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) in Chicago, Illinois. 

In January 2010, a Decision Review Officer (DRO) had a conference with the Veteran.  After the conference, the DRO agreed to attempt to secure records identified by the Veteran.

In April 2012, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.

As will be discussed in further detail below, the Board herein reopens the service connection claim for residuals of a left knee injury.  The reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed September 9, 1999, decision, the Board denied service connection for residuals of left knee injury.

2.  In unappealed December 2000 and March 2005 rating decisions, the RO determined that new and material evidence had not been received to reopen the Veteran's service connection claim for residuals of a left knee injury.

2.  The additional evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a left knee injury.  


CONCLUSION OF LAW

New and material evidence has been received; thus, the claim of entitlement to service connection for residuals of a left knee injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reopen a service connection claim for residuals of a left knee injury.  In this decision, the Board reopens such claim and remands it for further development.  As such, no discussion of VA's duty to notify and assist is necessary.

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  With chronic disease shown as such in service, or within a pertinent presumption period under 38 C.F.R. § 3.307, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumption period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302. 

Where a final Board decision exists on a given claim, that claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered by the Board.  38 U.S.C.A. § 7104(b).  

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

In this case, the Veteran filed an original service connection claim for residuals of a left knee injury in March 1996.  A VA examination report dated in May 1996 shows a history of injury to the left knee with damage to the cartilage due to internal derangement, now with instability of the left knee, pain on weight bearing, limited range of motion.  Associated x-rays showed evidence of degenerative joint disease (DJD), possible partial medial collateral ligament calcification, and mildly displaced fracture of the proximal medial tibial shaft. 

The RO, in an October 1996 rating decision, denied the Veteran's claim, and he subsequently appealed such decision.  Thereafter, the Board, in a September 1999 decision, denied the Veteran's claim, finding that there was no competent evidence demonstrating that that the Veteran's current left knee disability was related to his period of military service.  The Veteran did not appeal the Board's September 1999 decision.  The September 1999 Board decision is final.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1100 (2011).

Thereafter, in January 2000, the Veteran sought to reopen his service connection claim for residuals of left knee injury.  In a December 2000 rating decision, the RO determined that new and material evidence had not been received to reopen the claim.  The Veteran did not timely appeal the January 2000 rating decision and it therefore became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

In August 2004, the Veteran again sought to reopen his left knee claim.  Of record at the time was an August 2004 statement, in which a VA physician indicated that it is at least as likely as not that the Veteran's arthritis in his left knee was due to an event that occurred long ago.  However, in a March 2005 rating decision, the RO confirmed and continued its denial of the claim because there was no evidence that the claimed injury occurred in service.  The Veteran did not timely appeal the March 2005 rating decision and it therefore became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

As the last final disallowance of the Veteran's service connection claim for residuals of left knee injury is the March 2005 rating decision, the Board must now determine whether new and material evidence to reopen the claim has been received subsequent to the March 2005 decision.  

Evidence received subsequent to the last final rating decision includes additional medical evidence, internet articles, copies of photographs, lay statements, and a hearing transcript.  The Board notes that the Veteran testified that after his initial left knee injury in 1951, he was also treated for left knee complaints in 1954 while serving in the French Morocco.  In support of his claim, in April 2012, the Veteran submitted copies of seemingly old photographs of the French Morocco.  He states that they were taken while on assignment there.  Those photographs, when considered along with the other evidence of record, raise a reasonable possibility that he was at least stationed in the French Morocco where alleged left knee treatment was received.  The Veteran, as a layperson, is competent to report that he experienced observable knee symptoms during service, and as indicated, his service treatment records are unavailable.   

The Board also observes that, in a June 2010 statement, the Veteran indicated that his sister vaguely recollects the Veteran sending a letter to their mother during service, informing her that he had been in the hospital due to a fall.  Presuming that lay statement credible for purposes of reopening the claim only, it raises a reasonable possibility of substantiating the claim.  

Additionally, the Board finds it unclear whether the August 2004 physician's statement described above was actually considered by the RO when the March 2005 rating decision was adjudicated; such statement was not listed as evidence in the rating decision and the statement was not discussed in the rating analysis.  Moreover, the Board observes that the Veteran submitted a copy of the same physician's statement in June 2010.  This newly received copy is material because it triggers VA's duty to assist.  See Shade, supra. 

In light of the above, the Board finds that new and material evidence has been received to reopen the service connection claim for residuals of a left knee injury.  The claim is therefore reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a left knee injury will be reopened.  To that extent only, the appeal is granted. 


REMAND

As indicated, the Board has reopened the Veteran's service connection claim for residuals of left knee injury.  A review of the claims files reflects that additional evidentiary development is necessary prior to final appellate consideration of the claim.

The current medical evidence shows that the Veteran was diagnosed with DJD in the left knee in 1996, and eventually underwent a total left knee arthroplasty in February 2009.  

The Veteran attributes his current left knee disability to service.  In this regard, the Veteran states he twisted his left knee while stationed at Lackland Air Force base in 1951 during basic training.  During his 2012 Board hearing, he testified that an ambulance took him to the base hospital where he stayed for a few weeks.  He stated that because of his knee injury and subsequent hospital stay he did not finish basic training until the end of February/beginning of March.  He further indicated that while serving in the French Morocco in the spring of 1954, he was treated for his left knee symptoms at the emergency room at Sidi Slimane Air Force Base.  

Unfortunately, the Veteran's service treatment records could not be located, presumably as a result of the 1973 fire at the National Personnel Records Center (NPRC).  However, there is no indication that the Veteran's service personnel records have been requested.  His DD-214 shows only assignments at Fort Bragg and Castle Air Force Base in California.  Notably, the Veteran's DD-214 does not verify that he ever served in the French Morocco where he was allegedly treated for left knee complaints although that document lists a little over one year of foreign and/or sea service.  Therefore the Veteran's service personnel file should be obtained.  This file would be helpful in analyzing the claim.  

Moreover, since the Veteran alluded to his sister's vague recollection of the Veteran writing to their mother during service to inform her that he had been in the hospital due to a fall, the Board finds that the Veteran should be given an additional opportunity to submit any lay statements in support of his claim.

Lastly, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of his left knee disability in light of the evidence of a current left knee disability, the unavailability of the Veteran's service treatment records, the August 2004 statement by the VA physician, and the Veteran's contentions, 

In passing, the Board acknowledges the Veteran's report of having received left knee treatment when he worked as a nurse's aide at Lakeside VA Research Hospital within one year of service discharge.  Unfortunately however, after numerous requests, an internal VA email dated in March 2010 indicates that the requested Lakeside VA Hospital records dated from December 1954 to December 31, 1955, had not been found.  Subsequently, in a March 2010 memorandum, the RO determined that the identified records from Lakeside VA Hospital are unavailable for review and that further efforts to obtain them would be futile.

						


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.   Contact the National Personnel Records Center (NPRC) and any other appropriate location, to request the Veteran's complete service personnel file to determine the location of all of the Veteran's service assignments, to include any assignments in the French Morocco in 1954.  

2.  Ask that the Veteran submit any additional lay statements in support of his claim.

3.  After obtaining any other outstanding evidence, schedule the Veteran for an appropriate VA examination to determine the etiology of any current residuals of claimed left knee injury.  The claims file should be made available and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner should note any disabilities of the left knee currently shown, and any other residuals of claimed left knee injury.  

The examiner should then opine whether it is at least as likely as not (a 50 percent or more likelihood) that any currently shown residual of a left knee injury had its onset during his active service or is otherwise related to his service.  In doing so, the examiner is asked to comment on the Veteran's contentions as to his left knee injury during service in 1951, and 1954 left knee treatment at Sidi Slimane Air Force Base in the French Morocco.

The examiner is also asked to reconcile the opinion with all evidence of record, to include the May 1996 VA examination findings; a February 2001 VA clinic note showing a history of traumatic DJD of the left knee and ACL tear since 1950's; the August 2004 statement from a VA physician noting that the Veteran's left knee arthritis is due to a "long ago" event; the Veteran's lay report of continuing knee symptoms since service; and any other lay statements added to the claims file.   

The examiner should provide a complete rationale for any opinion provided.

4.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations and affords them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

							(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


